Citation Nr: 0200008	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  00-16 299A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an effective date earlier than August 10, 
1993, for an award of service connection and the assignment 
of a 100 percent rating for schizoaffective bipolar disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The veteran had active duty service from May to August 1964.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision from the VARO in 
New York, New York, which awarded the veteran service 
connection and a 70 percent rating for schizoaffective 
bipolar disorder, effective August 10, 1993.  The veteran 
appealed the rating assigned, as well as the effective date 
of the award of service connection.  

Subsequently, by means of a March 2000 decision, the RO 
awarded the veteran a 100 percent rating for his 
schizoaffective bipolar disorder, effective August 10, 1993.  
As the veteran has been granted the maximum assignable rating 
for his psychiatric disorder from the effective date of the 
grant of service connection, there is no remaining 
controversy with respect to the evaluation assigned following 
the grant of service connection.  Hence, the only issue 
before the Board is the question of the effective date for 
the grant of service connection and the assignment of the 100 
percent evaluation, as indicated on the title page of this 
decision.  

The Board notes, preliminarily, that after the July 2001 
notification to the veteran and his attorney that the claim 
was being certified to the Board, the veteran's attorney 
filed, directly with the Board, additional written argument 
in support of the veteran's claim.  These arguments are 
addressed herein. 

FINDINGS OF FACT

1.  In a July 1979, the Board denied the veteran's claim for 
service connection for a psychiatric disorder.  

2.  The veteran has not requested reconsideration of the July 
1979 decision, nor has he claimed that that decision contains 
clear and unmistakable error.

3.  The veteran filed an application to reopen his claim for 
service connection for a psychiatric disorder on August 10, 
1993.

4.  In December 1999, the RO granted service connection for 
schizoaffective bipolar disorder, effective August 10, 1993, 
the date of his reopened claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 10, 
1993, for an award of service connection and the assignment 
of a 100 percent rating for schizoaffective disorder have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (codified as amended at 38 U.S.C. § 5100 et 
seq. (West Supp. 2001)).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (2000).  Pertinent regulations that 
implement the Act (but, with the possible exception of the 
provision governing claims to reopen on the basis of new and 
material evidence, do not create any additional rights) 
recently were promulgated.  Except as otherwise noted, those 
regulations also are effective November 9, 2000.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).

The record indicates that the RO has had the opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law, and that the requirements of the new law 
have been satisfied.  The Board notes that by means of a June 
2000 Statement of the Case, the veteran and his attorney were 
advised of the laws and regulations governing the claim.  
Moreover, after the passage of the VCAA, in July 2001, the RO 
sent the veteran a letter advising him of the enactment of 
this new law and notified him that he may submit or receive 
assistance in obtaining any additional evidence.  Hence, the 
veteran has been given notice of the information and evidence 
necessary to substantiate his claim.  Furthermore, the record 
indicates that all pertinent records have been obtained and 
associated with the claims file.  In this regard, the Board 
notes that in response to the RO's July 2001 letter, the 
veteran replied, in a statement dated in July 2001, that 
there was no additional evidence (although, as noted above, 
the veteran's attorney submitted additional written argument 
in October 2001).  Under these circumstances, the Board finds 
that the claim is ready to be considered on the merits.  

The evidence of record indicates that the veteran first filed 
an application for service connection for a psychiatric 
condition in December 1968.  A rating decision in October 
1969 denied entitlement to service connection for 
schizophrenic reaction, paranoid type.  The veteran was 
notified of that decision by means of a letter dated in 
October 1969; however, he did not appeal the denial.

The veteran filed petitions to re-open his claim for service 
connection for a psychiatric disorder in September 1976 and 
May 1978.  The RO denied these petitions and informed him of 
such denial in letters dated in October 1976 and July 1978.  
The veteran appealed the RO's 1978 denial to the Board, and 
the Board denied his claim by means of a decision dated July 
10, 1979.  The RO's denial of the claims in October 1969 and 
September 1976, and the Board's denial of the claim in July 
1979, are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1100, 20.1103 (2001).  

The veteran next sought to reopen his claim for service 
connection for his schizophrenic disorder on August 10, 1993.  
In the December 1999 rating decision on appeal, the RO 
granted connection and assigned a 70 percent rating for 
schizoaffective bipolar disorder.  The initial award later 
was increased to 100 percent.  The effective date assigned 
for the grant of service connection, and for the award of the 
100 percent evaluation, is August 10, 1993, the date of the 
veteran's reopened claim.

The provisions of 38 U.S.C.A. § 5110(a) state that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1). 

The provisions of 38 C.F.R. § 3.400 stipulate that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  In the case of direct service 
connection, the effective date of an award is the day 
following separation from active service or date entitlement 
arose if a claim is received within 1 year after separation 
from service; otherwise, the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).  

Under the pertinent provisions of 38 C.F.R. § 3.400(r), the 
effective date of an award pursuant to a reopened claim 
(under sections 3.156 and 3.157, among others) is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  

In the case at hand, the veteran originally filed a claim for 
service connection within one year of separation from 
service.  However, as indicated above, the denial of that 
claim, in October 1969, is final.  As that claim was finally 
resolved, it provides no basis for a grant of the benefits 
then sought-service connection for a psychiatric disorder.  
The same applies to the claims finally denied by the RO 
October 1976, and the claim finally denied by the Board in 
October 1979.  The veteran next filed a claim on August 10, 
1993, and, on the basis of that claim, service connection for 
a psychiatric disorder ultimately was granted.  
Significantly, at the time of the December 1999 grant of 
service connection, there was no pending claim filed prior to 
August 10, 1993 pursuant to which service connection could 
have been granted.  While there are numerous records that 
have been submitted in the interim years between 1979 and 
August 1993, these all pertain to the veteran's entitlement 
to pension benefits.  As there is no earlier claim to reopen 
after the last final denial in July 1979, but before the 
August 10, 1993 claim, the earliest possible effective date 
for the award of service connection is August 10, 1993, the 
date of the claim to reopen.  See 38 C.F.R. § 3.400(r).  

The Board notes that in his notice of disagreement, dated in 
January 2000, and in his substantive appeal, dated in August 
2000, the veteran, through his attorney, advanced several 
arguments as to why an earlier effective date is warranted.  
It is argued that as of the date of the veteran's original 
claim for service connection in December 1968, it was 
factually ascertainable that the veteran had schizophrenia.  
Thus, pursuant to 38 U.S.C.A. § 5110(a), the effective date 
of the award of service connection shall be fixed in 
accordance with the facts found, which, it was argued, would 
be December 1968.  As previously discussed, however, the 
veteran's December 1968 claim was finally decided in October 
1969, and, hence, no benefits made be awarded pursuant to 
that claim.  In the absence of clear and unmistakable error 
(CUE) in that decision, an effective date of 1968 may not be 
assigned.  See 38 U.S.C.A. §§ 5109A, 5110; 38 C.F.R. §§ 
3.105(a), 3.400(r), see also, Russell v. Principi, 3 Vet. App 
310, 313 (1992).  The veteran has not alleged CUE in the 
October 1969 rating decision (or in any other final decision 
which denied service connection).  Thus, an earlier effective 
date may not be awarded in accordance with 38 U.S.C.A. 
§ 5110(a).  

The veteran's attorney also has pointed out that in May 1975, 
the veteran filed a claim for VA benefits, to include pension 
benefits.  A January 1976 rating decision awarded the veteran 
nonservice connected pension benefits based on schizophrenia 
(rated 70 percent) and pulmonary tuberculosis (rated 10 
percent), with an effective date of payment of pension 
benefits of February 1, 1975.  The veteran's attorney has 
argued, alternatively, that it was known that the veteran had 
schizophrenia as of the date that nonservice-connected 
pension for schizophrenia was assigned in February 1975.  
Thus, a grant of service connection in accordance with the 
facts found in this case, under 38 U.S.C.A. § 5510(a), would 
entitle the veteran to an effective date of February 1, 1975, 
for the award of service connection.  

The Board emphasizes, however, that this argument fails to 
consider the entire statute, or the specific language 
utilized therein.  The statute clearly states that the 
effective date of an award of a claim re-opened after final 
adjudication shall not be earlier than the date of receipt of 
"application therefor."  38 U.S.C.A. § 5110(a).  The United 
States Court of Appeals for Veterans Claims recently re-
emphasized that, under the "plain meaning" rule of 
statutory construction, the phrase "application therefor" 
that appears in section 5110 means the application that 
resulted in the award of disability compensation that is to 
be assigned an effective date under section 5110.  See 
Livesay v. Principi, 15 Vet. App. 165, 171-172 (2001), citing 
Wright v. Gober, 10 Vet. App. 343, 346-47 (1997).  Thus, the 
term "application therefor" as utilized in section 5110, as 
applied to the facts of this case, means an application for 
service connection.  Even if the 1975 application for pension 
can be considered a claim for service connection for the 
veteran's psychiatric condition, the fact remains that the 
determination that the veteran's psychiatric condition was a 
nonservice-connected condition was, in effect, a denial of 
service connection that was not appealed.  The Board also 
emphasizes that the Board's subsequent July 1979 denial of 
service connection for the veteran's psychiatric disorder 
stands as a bar to a grant of service connection for a 
psychiatric disability prior to that date.  

On these facts, the Board can only construe the "application 
therefor," as that term is utilized in 38 U.S.C.A. § 5110, 
as the claim filed on August 10, 1993 (the only claim for 
service connection pending at the time of the December 1999 
award).  Hence, the attorney's arguments that the effective 
date of service connection should be set in accordance with 
the February 1975 effective date of the award of nonservice-
connected pension benefits is without legal merit.

The veteran's attorney has advanced a similar, alternative 
argument that the claim for service connection, filed on 
August 10, 1993, was actually a claim for an increase in the 
(pension) benefits previously awarded.  Hence, pursuant to 
the provisions of 38 C.F.R. § 3.400(o)(2), the veteran is 
entitled to an effective date for the award of service 
connection of at least August 10, 1992, as it was factually 
ascertainable that the veteran had the schizoaffective 
disorder within the 1-year period preceding the filing of the 
August 1993 claim.  Additionally, it has been argued that, 
under 38 C.F.R. § 3.157, "a claim for reopening is virtually 
synonymous with a claim for increase and therefore subject to 
the provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2), which allow for an effective date of up to one 
year prior to the date of filing."  

The Board notes, however, that the provisions of 38 C.F.R. 
§ 3.400(o)(2) provide that, the effective date of increase in 
disability compensation is the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if a claim is received within 1 year from such date, 
otherwise, the date of receipt of the claim.  The veteran's 
claim for benefits in August 1993 does not fall within the 
purview of 38 C.F.R. § 3.400(o)(2) as he was not service 
connected for a psychiatric disorder at that time.  That is, 
there can be no claim for an increase in the disability 
compensation payable for a disability that has not yet been 
service connected, notwithstanding the fact that pension 
benefits previously had been awarded, in part, on the basis 
of such disability.  The Board also emphasizes that the 
language of 38 C.F.R. § 3.400(o) clearly indicates that that 
regulatory section refers to increases of benefits awarded 
pursuant to 38 U.S.C. § 5110.  Under the reasoning of Livesay 
and Wright, as discussed above, the appellant's arguments as 
to the relationship between the prior pension award and an 
ultimate grant of service connection, again, must fail.  

Furthermore, the Board determines that the appellant's 
reliance on language appearing in the text of 38 C.F.R. 
§ 3.157 is misplaced.  While that provision clearly provides 
that the report of examination or hospitalization may be 
accepted as an informal claim for an increase or to reopen, 
the mere fact that medical records may reflect treatment for 
the condition for which service connection ultimately was 
granted in the year preceding the August 10, 1993 petition to 
reopen (and during earlier periods) does not, in and of 
itself, invoke the provisions of section 3.157.  
Significantly, the appellant's attorney has not identified 
(and the Board has not located) a specific report of 
psychiatric hospitalization or treatment, dated between the 
July 1979 last final denial of the claim and the August 10, 
1993 petition to reopen the claim, that be construed as 
petition to reopen the previously denied claim for service 
connection.  Hence, the provisions of section 3.157 are 
inapplicable, and thus, provide no basis for assignment of an 
earlier effective date for the grant of service connection 
for schizophrenic bipolar sought. 

Finally, the Board notes that in documents submitted in 
October 2001, the veteran's attorney presented argument that 
the effective date should be the date of the original 
application for service connection (in 1968), based on the 
invalidity of 38 C.F.R. § 3.400(q) & (r).  As the attorney 
acknowledges, however, the Board does not have jurisdiction 
to invalidate regulations; rather, in reaching its decision 
on a matter on appeal, the Board must follow the legal 
authority, to include the pertinent regulations promulgated 
by VA, that is applicable to the matter.  

As discussed above, consistent with the facts of the case and 
pursuant to the applicable legal authority, August 10, 1993 
is the corrective effective date for the award of service 
connection and assignment of an initial 100 percent 
evaluation for the veteran's schizoaffective bipolar 
disorder.  As the Board finds no factual and legal basis for 
the assignment of any earlier effective date, the appeal must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 



ORDER

An effective date earlier than August 10, 1993, for the award 
of service connection and the assignment of a 100 percent 
rating for schizoaffective bipolar disorder, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals 

 

